Being unable to agree with the majority as to the third assignment of error, I respectfully dissent. While not diminishing appellant's responsibility for what are admittedly reprehensible acts, I do not agree the record supports the imposition of consecutive sentences. Given the existing case law, I must agree that each act of appellant constitutes a separate and distinct offense; nonetheless, the acts were all part of one course of conduct involving one victim and one incident. While there is no doubt the events will have a lasting impact on the victim, there is nothing in the record to show there was a great or unusual harm, as required by R.C. 2929.14(E)(4)(b), beyond that inherent in the crime itself. Therefore, I would sustain the third assignment of error and remand this matter to the trial court for resentencing. I would affirm the conviction and finding t hat appellant is a sexual predator.